United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-3500
                                     ___________

Thorson, Inc., a Minnesota          *
corporation,                        *
                                    *
           Appellee,                * Appeal from the United States
                                    * District Court for the
       v.                           * District of Minnesota.
                                    *
First Community Insurance Company, *       [UNPUBLISHED]
a New York corporation,             *
                                    *
           Appellant.               *
                               ___________

                              Submitted: June 11, 2001

                                   Filed: June 25, 2001
                                    ___________

Before BOWMAN and HEANEY, Circuit Judges, and KOPF,1 District Judge.
                          ___________

PER CURIAM.

      Thorson, Inc. sued First Community Insurance Company (FCIC) on a public
contractor's payment bond furnished by FCIC. This is a case that is in federal court
because of our jurisdiction in cases in which the plaintiff is a citizen of one state and



      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska, sitting by designation.
the defendant a citizen of another. The outcome is governed by the substantive law of
Minnesota.

        Thorson commenced its action within the limitation period provided in the bond,
but not within the statutory limitation period provided in Minn. Stat. § 574.31 (1998).
The District Court2 denied FCIC's motion for summary judgment, concluding that
Minn. Stat. § 574.26 (1998) does not preclude parties from providing a longer
limitation period in their bond than that provided by the statute, that the limitation
period provided in the bond governs the question whether Thorson's lawsuit was timely
filed, and, applying that limitation period to the undisputed facts, that the lawsuit was
timely. The parties having agreed that Thorson was entitled to summary judgment if
its lawsuit was timely, the court granted Thorson's motion for summary judgment. In
addition to entering judgment for Thorson on the bond, the District Court awarded
Thorson attorney fees and costs pursuant to Minn. Stat. § 574.26 subd. 2.

       FCIC appeals. Responding to the issues FCIC raises, we first hold that the
District Court did not err as a matter of law by finding that the savings clause in the
bond did not incorporate the relevant statute to supersede the longer period of limitation
provided in the bond. Having reviewed the matter de novo, we are satisfied the District
Court correctly read Nelson Roofing & Contracting, Inc. v. C. W. Moore Co., 245
N.W.2d 866 (Minn. 1976), and properly interpreted Minnesota law. As to attorney
fees and costs, we believe the amounts awarded Thorson are not excessive, especially
in view of the success achieved by Thorson's attorneys. In short, we discern no abuse
of the District Court's broad discretion in its determination of the quantum of attorney
fees and costs to be awarded.

      The judgment of the District Court is affirmed. See 8th Cir. R. 47B.


      2
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
                                           -2-
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -3-